In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1165V
                                      Filed: June 6, 2017
                                        UNPUBLISHED

****************************
ROBERT STEVENSON,                          *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
v.                                         *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *     (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On September 20, 2016, Robert Stevenson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered an injury to
his left shoulder as a result of an influenza (“flu”) vaccine he received on November 9,
2015. Petition at 1, 3. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On November 18, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On June 5, 2017, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $125,000.00. Proffer
at 1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award. Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,000.00, in the form of a check payable to
petitioner, Robert Stevenson. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

                                                    )
    ROBERT STEVENSON,                               )
                                                    )
                 Petitioner,                        )
                                                    )    No. 16-1165V
    v.                                              )    Chief Special Master Dorsey
                                                    )    ECF
    SECRETARY OF HEALTH AND HUMAN                   )
    SERVICES,                                       )
                                                    )
                 Respondent.                        )
                                                    )

                        PROFFER ON AWARD OF COMPENSATION

         On November 18, 2016, the Chief Special Master issued a Ruling on Entitlement finding

that petitioner was entitled to vaccine compensation for his Shoulder Injury Related to Vaccine

Administration (“SIRVA”).

I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$125,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $125,000.00, in the form of a check payable to petitioner.

Petitioner agrees.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                      Respectfully submitted,

                      BENJAMIN C. MIZER
                      Principal Deputy Assistant Attorney General

                      C. SALVATORE D’ALESSIO
                      Acting Director
                      Torts Branch, Civil Division

                      CATHARINE E. REEVES
                      Deputy Director
                      Torts Branch, Civil Division

                      ALEXIS BABCOCK
                      Assistant Director
                      Torts Branch, Civil Division

                      s/ Kathryn A. Robinette
                      KATHRYN A. ROBINETTE
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 616-3661
                      Fax: (202) 616-4310

DATED: June 5, 2016




                         2